Citation Nr: 0411167	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-13 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
arrhythmias and chest pain secondary to the service-connected 
post-traumatic stress disorder (PTSD). 

Entitlement to service connection for a heart disorder on a 
secondary basis (excluding arrhythmia and chest pain secondary to 
PTSD).  


WITNESSES AT HEARING ON APPEAL

The veteran, veteran's spouse, and Dr. M.L.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel





INTRODUCTION

The veteran had active duty from August 1965 to August 1969.  The 
veteran served during the Vietnam War and his decorations include 
the National Defense Service Medal, the Vietnam Service Medal with 
2 stars, the Vietnam Campaign Medal with device, the Presidential 
Unit Citation, and the Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  That 
decision granted entitlement to service connection with an initial 
30 percent disability evaluation, for arrhythmias and chest pain, 
secondary to the veteran's service-connected post-traumatic stress 
disorder based on aggravation.

In March 2003, the RO received the veteran's timely appeal of the 
RO's initial grant of service connection for arrhythmias and chest 
pain.

The veteran offered testimony before the undersigned Veterans Law 
Judge at a hearing held at the RO in August 2003.  

This appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran and 
his representative if further action is required on his part.  


Issue development for the veteran's heart disease disorders 
secondary to his service-connected PTSD

The Court (Court of Appeals for Veterans Claims, formerly the 
Court of Veterans Appeals) has ruled that the Board is obligated 
to "seek out all issues [that] are reasonably raised from a 
liberal reading of the documents or oral testimony submitted prior 
to the BVA decision."  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derwinski, 1 Vet. App. 127, 129 (1991); Schroeder 
v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA 
has obligation to explore all legal theories, including those 
unknown to the veteran, by which he can obtain benefit sought for 
the same disability).  

As such, the RO must carefully consider statements made by the 
veteran with regard to his various heart conditions that he has 
argued are causally related to his PTSD and that date back to his 
discharge from the military.  The RO should take the appropriate 
action in adjudicating any claim raised by the veteran through his 
filed statements.  

In this case, the veteran's original claim, received in June 1986, 
included entitlement to service connection for hypertension and 
PTSD.  In an October 1986 decision, the RO granted a 
noncompensable evaluation for PTSD, effective from June 25, 1986.  
The RO also denied entitlement to service connection for 
hypertension.

In a June 1987 statement in support of claim (VA Form 21-4138), 
the veteran raised the issue of heart attack residuals and other 
heart conditions caused by stress from PTSD.  He stated that his 
heart condition was "aggravated by the stress."  In July 1987, the 
RO denied entitlement to service connection for a heart condition 
secondary to service-connected PTSD.  

In a rating decision dated in November 1987, the RO denied service 
connection for a heart disorder secondary to PTSD.  An August 1988 
rating decision continued the denial of service connection for 
hypertension with history of heart disease secondary to PTSD.    

In a January 2002 statement, the veteran claimed entitlement to 
service connection for "a heart condition that [was] caused by and 
exacerbated by [his] service-connected PTSD."  

In an April 2002 statement, the veteran requested that his heart 
condition be rated and stated that he had "increased chest pains 
when [he] became angry or stressed" and that his primary care 
provider "told [him] this was directly related to his PTSD."  He 
reported increased arrhythmias and pacemaker activity in 2000 due 
to increased PTSD symptoms.  

In a July 2002 decision, the RO continued the previous denial of 
entitlement to service connection for hypertension with a history 
of myocardial infarction.  In response, the veteran's former 
representative requested "reconsideration" of the July 2002 rating 
action because the veteran was "not seeking hypertension with 
history of myocardial infarction, but coronary artery disease 
aggravated by PTSD."  

In a statement received in August 2002, the veteran indicated that 
the July 2002 statement from his representative was "intended to 
be a notice of disagreement of rating decision dated July 2002, 
and a request for reconsideration."  The veteran noted that the 
issue on appeal was "coronary artery disease secondary to or a 
residual of his service-connected PTSD."  The veteran indicated 
that he would submit new and material evidence at a later hearing.  

In a November 18, 2002 Decision Review Officer decision, the 
veteran was granted an initial 30 percent rating for arrhythmias 
and chest pain secondary to his service-connected PTSD.  The 
decision reflects that such grant was premised on the finding that 
the veteran had a severely disabling heart disorder, with 
myocardial infarction, bypass grafting, and implantation of a 
pacemaker prior to the exacerbation attributable to PTSD, which 
was found to cause increased chest pain and increased arrhythmias.  
It was specifically noted that service connection was not granted 
for the underlying heart disability.  Finally, it was noted in the 
decision that "[T]he issue on appeal was secondary service 
connection for increased symptoms of a pre-existing heart disorder 
based on aggravation by service connected PTSD.  As this has now 
been granted, this grant is considered a total grant of benefits 
on appeal [emphasis supplied].

In his notice of disagreement to the November 18, 2002 RO 
decision, the veteran reported that he suffered from a heart 
condition that involved coronary artery disease with anginal chest 
pain, cardiac arrhythmia.  He reported multiple episodes of 
ventricular tachycardia that caused him to have three heart 
attacks, two bypass surgeries, and a pacemaker implanted.  The 
veteran stated that his frequent bouts of chest pain occurred 
whenever he became angry, upset, or awoke from a nightmare about 
Vietnam.  The veteran again asserted that his PTSD caused 
increased chest pain, arrhythmias, and aggravated his heart 
disease.  He stated his belief that his PTSD "started to affect 
his heart disease from the time [he] left Vietnam."  

In the veteran's August 2003 testimony, the veteran stated that at 
the time he was service connected for PTSD, he had a heart 
condition that was aggravated by his PTSD symptoms.  He reported 
while in-service, prior to being diagnosed with PTSD, he suffered 
had symptoms of PTSD and heart disease.  

In an August 2003 statement, the veteran contended that the RO's 
grant of service connection for arrhythmias and chest pain only 
addressed a few of the heart disease disorders he developed as a 
result of his PTSD.  He argued that his grant of service 
connection for arrhythmias and chest pain was similar to being 
"service-connected for insomnia, hyperarosal, isolation instead of 
for PTSD."  The veteran indicated his desire for a 100 percent 
disability rating for a heart condition secondary to his PTSD.  

It is clear from a review of the record, that the veteran is 
dissatisfied with the extent of the grant of service connection 
for his heart disorder.  To date, only the increased chest pain 
and arrhythmias attributable to PTSD, by aggravation, have been 
accorded service connection.  Under VA regulations, a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a desire 
to contest the result will constitute a Notice of Disagreement.  
While special working is not required, the Notice of Disagreement 
must be in terms which can be reasonably be construed as 
disagreement with that determination and a desire for appellate 
review.  38 C.F.R. § 20.201 (2003).  

Under the Court's holding in Manlincon v. West, 12 Vet. App. 238 
(1999), the aforementioned Notice of Disagreement initiates review 
by the Board of the RO's November 2002 decision.  Accordingly, the 
issue of service connection for a heart disorder (other than that 
service-connected as "increased" chest pain and arrhythmia) must 
be remanded to have the RO issue a Statement of the Case regarding 
this claims.  


REMAND

The veteran has appealed the rating decision that granted service 
connection for and assigned an initial rating of 30 percent for 
arrhythmias and chest pain, under 38 C.F.R. § 4.104, Diagnostic 
Code 7010, effective February 1, 2002, the date of receipt of the 
initial claim for service connection.  Accordingly, the RO must 
consider whether since the initial rating, ratings can be assigned 
for separate periods of time based on the facts found - a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

In this case, the veteran has asserted that he had PTSD symptoms 
while in service and that he had heart disease symptoms since his 
military discharge from Vietnam.  The first medical evidence of 
any heart condition of record is the March 1979 hospital report 
from Dr. R.  Also, the first documented diagnosis of PTSD was in a 
July 1986 VA examination.  The veteran has consistently argued 
that his PTSD caused him to develop or has aggravated his heart 
conditions.  

As such, further development is required in order to obtain a more 
complete disability picture for the veteran's heart disabilities.  
The RO should ask the veteran to submit or specify any evidence of 
any heart disease or symptoms for the period from August 1969 to 
March 1979, as well as any subsequent, relevant evidence.  Also, 
as the veteran has claimed his PTSD caused or aggravated his heart 
disorder, the RO should also ask the veteran to specify any 
psychiatric treatment for his PTSD for the period from August 1969 
to the present.  The record contains references to the veteran's 
attendance in a 10-week rap group, however, there are no records 
of this treatment in the veteran's claims folder.    

Further, in an August 2003 hearing, the veteran's former VA 
primary care physician, Dr. M.L., testified that the veteran's 
PTSD was related to his cardiac arrhythmias and chest pain.  Dr. 
L. testified that the veteran had been employed at VA and that on 
several occasions, when the veteran got angry or felt threatened 
by something, he developed chest pain and arrhythmia.  Dr. L 
reported he was able to run down to attend to the veteran during 
these episodes.  Dr. L further testified that the veteran's PTSD 
preceded his coronary disease based on his review of the medical 
evidence and his own past treatment of the veteran since 1994.  
Dr. L indicated that his notations of such treatment were 
documented in a computerized patient record system; however, no 
such records are contained in the veteran's claims file. 

As such, further development is necessary to obtain all 
outstanding medical evidence in support of the veteran's increased 
rating claim.  VA is required to seek all relevant treatment 
records.  38 U.S.C.A. § 5103A (West 2002).  

Also, in October 2002, the RO requested an independent medical 
opinion to address whether the veteran's PTSD aggravated his 
advanced coronary artery disease.  The examiner concluded that "it 
was at least as likely as not that the veteran, on the basis of 
developing PTSD, aggravated and accelerated his coronary artery 
disease and the resultant myocardial infarctions and other 
disabilities related to ischemic cardiomyopathy."  However, the 
examiner opined that the veteran's medical records did not show a 
clear indication of the status of his coronary artery disease at 
the time he developed PTSD.  The examiner could not give baseline 
manifestations of coronary artery disease or the increased 
manifestations of coronary artery disease for PTSD based on the 
limited information provided.  

As such, further development is necessary to provide a more 
accurate disability picture for the veteran's arrhythmias and 
chest pain relative to his PTSD.  The Board notes that the veteran 
has not had a VA examination for rating purposes.  Thus, given the 
time period since the veteran's most recent VA opinion, evidence 
of ongoing treatment, and the veteran's complaints of increased 
severity of his heart disability, a current examination is 
warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, VA is required to provide specific notice to claimants of 
the evidence needed to substantiate their claims, of what evidence 
the veteran is responsible for obtaining and of what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran has 
not received this notice with respect to his claim for a higher 
initial rating for arrhthymias and chest pain.  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran with a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter pertaining to his 
claim for entitlement to an increased rating for the service-
connected arrhythmias and chest pain claimed as secondary to his 
service-connected PTSD, as well as his claim for other heart 
disability, in accordance with the requirements of that Act and 
applicable court decisions.  

In particular, the RO should ensure that the notification 
requirements and development procedures of VCAA are fully 
satisfied and send the veteran a letter detailing the provisions 
of VCAA and the associated implementing regulations.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003).  

2.  The RO should ask the veteran to provide a complete medical 
history of any VA or non-VA treatment for any heart disease(s) and 
psychiatric disorder(s) for the period from August 1969 to the 
present.  Then, after obtaining the necessary releases, the RO 
should obtain any treatment records specified by the veteran, to 
include any paper or computerized patient records.  

3.  Once the above development has been completed and has been 
associated with the veteran's claims folder, the veteran should be 
afforded a VA examination to determine the current severity of his 
service-connected heart disease disability.  The entire claims 
file must be made available to the examiner(s) designated to 
examine the veteran, and the examination report should include 
discussion of the veteran's documented medical history and 
assertions.  All indicated tests and studies should be 
accomplished, and all clinical findings should be reported in 
detail and correlated to a specific diagnosis.  

The examiner(s) should address the following issues:

* Provide the approximate dates of onset and exacerbations of any 
heart-related symptoms or diagnoses since service with 
corresponding dates of onset or exacerbations of any psychiatric 
symptoms or diagnoses.  

* Describe all symptoms of the veteran's current arrhythmia and 
chest pain disabilities in detail.  The examiner must provide the 
METs level, determined by exercise testing, at which symptoms of 
dyspnea, fatigue, angina, dizziness, or syncope result.  If 
exercise testing is medically contraindicated, the examiner should 
provide an estimate of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair climbing, 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope.  

* Describe the role that the veteran's PTSD has/had in the 
development and/or progression of his heart disease since service 
(to include coronary artery disease, chest pain, arrhythmias, 
multiple heart attacks, myocardial infarction, hypertension, 
bypass surgery, tachycardia, pacemaker insertion) relative to the 
veteran's other non-service-connected risk factors for heart 
disease such as family history, smoking, alcohol use, or other 
stressors.  

4. After the development requested above has been completed to the 
extent possible, readjudicate the veteran's claim for a higher 
evaluation for service-connected chest pain and arrhythmias.  If 
the benefit sought continues to be denied, issue a supplemental 
statement of the case.  Thereafter, if appropriate, the case 
should be returned to the Board.

5. The RO also should furnish the veteran a Statement of the Case 
(SOC) addressing the issue of entitlement to service connection 
for a heart disorder, claimed as caused or aggravated by PTSD, 
excluding an already service-connected heart disorder 
characterized as chest pain and arrhythmia.  This statement of the 
case should summarize the law and evidence relied on in the 
determination of his claim.  The RO should also inform the veteran 
that this issue will be returned to the Board following the 
issuance of the statement of the case if and only if it is 
perfected by the filing of a timely and adequate substantive 
appeal.


Thereafter, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





